Citation Nr: 1204129	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in March 2007 and February 2010.  At those times, the Board adjudicated a number of issues and remanded the remaining issue on appeal for further evidentiary development (i.e., entitlement to a TDIU).  
The case is now before the Board for further appellate consideration following such development.


FINDINGS OF FACT

1.  The Veteran has reportedly been unemployed since approximately 1987 and the highest education level attained by the Veteran was four years of high school.

2.  The Veteran has past relevant work experience as a farmer and store clerk.

3.  The Veteran is service-connected for degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling; dysthymia associated with degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling; and temporomandibular joint (TMJ) dysfunction associated with degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling.  The combined rating is 70 percent.

4.  Although the Veteran meets the threshold schedular requirement for a TDIU, he is not shown to be unable to secure or follow a gainful occupation as a result of his service-connected disabilities.





CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran was not provided with adequate notice prior to the initial denial of his claim.  Although the RO sent the Veteran a notice letter for his TDIU claim in April 2002, the letter did not sufficiently address what information and evidence was needed to substantiate the claim.  Nonetheless, the RO later provided the Veteran with proper notice by way of a February 2005 notice letter and subsequently readjudicated the claim.  Therefore, any timing defect has been remedied.    

In the February 2005 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to support his claim for a TDIU and described the types of information and evidence that the Veteran needed to provide to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  

In particular regard to Dingess notice requirements, the Board notes that the RO did not provide notice of what type of information and evidence was needed to assign an effective date once entitlement to a TDIU has been established in the February 2005 notice letter.  However, for reasons explained below, the Veteran's claim is being denied.  Therefore, the RO's failure to provide such notice is rendered moot.  

The record further reflects that the Veteran and his former attorney or current representative have been provided with a copy of the above rating decision, the January 2004 SOC, and the multiple SSOCs issued from March 2005 to September 2011, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representation throughout the course of this appeal has alleged prejudicial error as it relates to the notice provided, and none has otherwise been shown by the record.

Regarding VA's statutory duty to assist in claims development, the Board notes that pertinent post-service treatment records relevant to the claim have been obtained, to the extent possible, or otherwise submitted and are included in the claims file.  Records from the Social Security Administration (SSA) pertaining to the Veteran's March 1991 award of disability benefits were also obtained.  Medical articles from the internet and written statements from the Veteran and his wife are included in the claims folder.  

The Board further notes that the Veteran has been afforded with a medical examination and medical opinion in connection with his claim/appeal.  As previously explained in our February 2010 Remand, the Veteran initially underwent VA examinations in March 2003 and May 2005 in connection with his claim.  However, the examiners only commented on the effect of each disability, in isolation, as it pertained to his functional and occupational limitations.  No medical examiner provided an opinion as to whether the Veteran was unemployable due to the cumulative effect of all of his service-connected disabilities.  For that reason, another medical examination and medical opinion was ordered.

Pursuant to the Board's remand, the Veteran underwent a general medical examination in April 2010.  Based on review of the claims folder and examination and interview of the Veteran, the examiner noted relevant examination findings and provided a medical opinion in terms of relative probability on whether the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment.  The examiner provided an adequate rationale in support of his conclusion.  For those reasons, the Board finds the examination report to be adequate.  No further examination or additional medical opinion is needed.    

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Therefore, no useful purpose would be served in remanding the issue of entitlement to a TDIU for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, because the Veteran was provided with the requested medical examination in April 2010 and an adequate medical opinion is included in the examination report, we find that there has been satisfactory compliance with the terms of the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).   Therefore, we will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the Veteran is service-connected for degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling; dysthymia associated with degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling; and temporomandibular joint dysfunction associated with degenerative disc disease and degenerative joint disease of the cervical spine, rated as 30 percent disabling.  The combined rating is 70 percent.  

Because the cervical spine and temporomandibular joint dysfunction are the result of a single accident, and all three service-connected disabilities are the result of a common etiology, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

As the Veteran has met the threshold percentage requirements for a schedular TDIU, the Board must next determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board notes that the Veteran filed the current claim for a TDIU in February 2002.  On the February 2002 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he had previously worked as a self-employed farmer but became too disabled to work in 1987 as a result of his service-connected cervical spine disability, as well as a nonservice-connected lumbar spine disability.  The Veteran also indicated that he left his job because of the disabilities and received or expected to receive disability retirement benefits.  He further reported that his highest level of educational attainment was four years of high school, and he had tried to obtain employment since he became too disabled to work.  In providing additional information regarding his attempt to obtain employment, he identified an academy where he had applied for a job "supervising incorrigible youths" in approximately 1989 and wrote that he "had to lift 50 lbs or more" but provided no further explanation.  He also reported that, although he had not received any education or training since he had become too disabled to work, he had been interested in attending "real estate school" but was discouraged from attending school because of his age.   

In March 2003, the Veteran underwent medical evaluation in connection with his claim.  In reporting his work history at the mental disorders examination, the Veteran stated that he worked in a store from 1982 to 1988 but felt he had to stop because he was unable to lift things over his head and part of his job included unloading semi-trucks.  He told the examiner that he now took care of the house and tried to help his sons with farming.  He stated that he did not like to lay around and preferred to stay busy.  The examiner noted that the Veteran's symptoms were consistent with a chronic dysthymia and diagnosed Generalized Anxiety Disorder on Axis I.  

Based on interview of the Veteran and his wife and review of the claims folder and medical records, as well as mental evaluation of the Veteran, the mental disorders examiner concluded that the Veteran's symptoms of dysthymia would not affect the type of labor he could perform.  The examiner noted that the symptoms would not likely affect his reliability or productivity, but may result in him feeling a somewhat lower energy level and may cause a mild level of difficulty on interacting with others particularly by him feeling slightly more irritable at times.  The examiner also wrote that despite the Veteran's sleeping difficulties, he was able to get up each day and attempt to engage in some activities.  The examiner further commented that the Veteran's symptoms would have a mild impairment on his memory and ability to concentrate.  The examiner added that the Veteran has in the past and currently not desired to pursue any treatment for his depressive or anxiety symptoms.  

The Veteran similarly told the March 2003 bones examiner, in pertinent part, that he last worked in 1988 in a store but quit because he had trouble lifting things onto shelves and had trouble with dizziness.  Based on interview of the Veteran and review of the claims folder and medical records, as well as physical evaluation of the Veteran, the bones examiner concluded that the Veteran's cervical spine disability limited him from a job with heavy lifting but he was not unemployable due to the condition.  

In a January 2005 written statement, the Veteran wrote that he did not believe that he could work full-time due to his right arm and shoulder, arthritis, fibromyalgia, jaw problems, ear aches, dizziness, low back pain, and leg problems. 

In a February 2005 statement from the Veteran's private chiropractor, it is noted that the Veteran is limited in lifting heavy objects due to neck and low back strain.  

On the March 2005 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that a cervical spine disability, a lumbar spine disability, tinnitus, and leg and arm disabilities were the reason why he was unable to secure or follow a substantially gainful occupation.  He also wrote that he had previously worked as a store clerk from 1984 to 1987 and had not tried to obtain employment since he became too disabled to work.  

The Veteran underwent further medical examination in May 2005.  At that time, the Veteran reported that he had difficulty opening his mouth and had pain in both TMJs.  He stated that he was unable to eat anything that requires a lot of chewing such as licorice or steak but denied taking any medication for the jaw.  He also told the mental disorders examiner that he currently lived on a small farm although he was unable to maintain the lawn due to his medical problems.  He stated that he last worked in 1988 and had to quit due to dizzy spells and other medical problems.  

Based on interview and examination of the Veteran, the mental disorders examiner concluded that, while the Veteran's dysthymia would likely have some negative impact on his abilities at work such as lower energy levels, mild level of difficulty interacting with others, and a mild memory and concentration impairment, the condition did not render him unemployable.

On the August 2007 VA Form 21-8940, the Veteran wrote that he was unable to secure or follow a substantially gainful occupation due to a lumbar spine disorder with sciatica, and a hearing impairment, in addition to his cervical spine disability.  He then wrote in the remarks portion of the form that he had dizzy spells, arthritis, fibromyalgia, limitation of neck motion, limitation of jaw function, tinnitus, and headaches.  With the exception of the Veteran's limitation of neck motion and limitation of jaw function which are attributable to the Veteran's service-connected cervical spine disability and TMJ disability, respectively, none of the symptoms and/or disabilities mentioned by the Veteran have been determined to be service-connected or otherwise related to a service-connected disability.  

The Veteran underwent another medical examination in April 2010 pursuant to the Board's remand.  At that time, the examiner noted that the Veteran reportedly retired in 1988 on social security disability income (SSDI) and last worked in a store but quit due to having trouble unloading heavy items and lifting things onto shelves.  The examiner also wrote that the Veteran was able to do all of his activities of daily living along with general house work and often helped out on his son's farm.  

In responding to a series of questions as part of a review of systems (ROS), the Veteran stated, in pertinent part, that he was unable to fully open his mouth wide due to the right TMJ surgery and had neck stiffness and discomfort with restricted movement.  In regard to his neurologic system, the Veteran acknowledged having poor coordination but denied having a history of weakness or paralysis, paresthesia, numbness, memory loss, vision loss, speech difficulty, or other symptom.  In reviewing his psychiatric system, the Veteran stated that he did have a history of occasional sleep impairment, which he attributed to a sore back usually resolved with Tylenol.  He denied having a history of interpersonal relationship difficulties, depression, panic attacks, substance abuse, memory problems, loss of control/violence potential, homicidal symptoms, anxiety, confusion, suicidal symptoms, or any other symptoms.  

The April 2010 VA medical examiner considered the Veteran's medical history as documented in the claims folder and reported at the examination, as well as clinical findings based on a thorough evaluation of the Veteran that included a mouth/throat examination, a neck examination, a musculoskeletal examination, a neurological examination, and psychiatric examination.  The examiner then concluded that there was not at least a 50 percent probability that the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment.  

In support of the conclusion, the examiner explained that the Veteran's service-connected disabilities did not affect or impose work restrictions in all fields of labor that are sedentary or require light manual labor without prolonged standing, walking, or using stairs.  He noted that the Veteran's education and skills allowed him to be employable.  He added that the Veteran's current symptoms did not affect his reliability, productivity, ability to concentrate and follow instructions, or his ability to interact with co-workers and supervisors.  The examiner also commented that the Veteran's long-term and short-term memory, judgment, and abstract thinking were not impaired.  He further remarked that the Veteran showed no abnormalities of conduct or mood disturbance, as well as personal appearance and self-care, and his medication had no effect on his employment.  

VA and private treatment records from 2001 to 2011 show that the Veteran suffers from and is being treated for numerous physical disabilities, both service-connected and nonservice-connected.  However, they contain no medical opinion concluding that the Veteran is rendered unemployable due to any or a combination of his service-connected disabilities.  

It is also notable that, in October 2009, a VA physical medicine and rehabilitation physician wrote that the Veteran was "a retired farmer, still lives on the farm and stays active doing light farm work."  Approximately two months later, a VA physical therapist wrote that the Veteran was reportedly "very active and has farmed most of his life...[and] feels he gets plenty of exercise so [he is] unsure what therapy can do."    

In a letter received in December 2010, the Veteran suggested that the severity of his service-connected TMJ and cervical spine disability, in addition to his nonservice-connected tinnitus, warranted the award of a TDIU.  

After careful review of the evidentiary record, to include pertinent lay evidence, the Board finds that the preponderance of the evidence weighs against the award of a TDIU for reasons explained below.  

The Board first notes that treatment records show that the Veteran suffers from numerous disabilities, both service-connected and nonservice-connected.  While the Veteran seeks entitlement to a TDIU on the bases that his service-connected disabilities alone render him unemployable, many of the disabilities identified on the VA Forms 21-8940 and specifically mentioned in his statements as contributing to his unemployability (i.e., a lumbar disability, tinnitus, etc.) are not, in fact, service-connected.   As stated above, the Veteran is only service-connected for a cervical spine disability, TMJ dysfunction, and dysthymia.  While he has sought disability benefits for many of the other disabilities, service connection has not been established for any other disability.  Thus, the Veteran's own statements suggest that he believes that it is the combined effect of his service-connected and nonservice-connected disabilities that prevents him from obtaining and/or sustaining gainful employment.    

Additionally, there is no competent medical opinion of record relevant to the current claim/appeal period that attributes the Veteran's inability to secure or follow substantially gainful employment to any or a combination of his service-connected disabilities.  Indeed, as discussed above, the April 2010 VA medical examiner considered the Veteran's medical history as documented in the claims folder, as well as examination findings, and determined that his service-connected disabilities did not render him unemployable.  He concluded that Veteran's education and skills allowed him to be employable in all fields of labor that are sedentary or require light manual labor without prolonged standing, walking, or using stairs.  

The examiner has the requisite expertise to offer a competent medical opinion and based his opinion on review of the claims folder, as well as examination and interview of the Veteran.  He also provided an adequate rationale for his conclusion and considered the combined effect of all of the Veteran's service-connected disabilities.  Further, there is no competent medical opinion to the contrary of record.  In this regard, the Board particularly notes that while several medical professionals have noted that the Veteran is limited in performing heavy lifting at least in part due to his cervical spine disability, none has found the Veteran to be unemployable due to any particular service-connected disability or his service-connected disabilities combined during the course of this claim/appeal.  Indeed, the fact that the Veteran has reportedly been able to engage in physical activity and do some farming tends to support the examiner's conclusion that he is capable of employment.    

The Board recognizes that SSA determined that the Veteran was unemployable due to severe major depression, and the Veteran is service-connected for a dysthymic disorder.  However, the SSA decision was made in March 1991, 11 years prior to the Veteran filing the current claim for a TDIU.  It was also based on the facts and evidence presented to that agency regarding the severity of the Veteran's disabilities at that time.  The evidence considered by the Board at this time includes more recent evidence relevant to the claim/appeal period.  In this regard, it is noted that the March 2003 mental disorders examiner considered the Veteran's medical history as documented in the claims folder, to include records pertaining to the SSA determination, and found that current symptoms of dysthymia were mild to moderate and would not affect the type of labor he could perform.  Further, although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For these reasons, the Board affords the SSA determination and the medical records considered in making that determination less probative value than the more current evidence discussed above. 

The Board additionally notes that treatment records dated from May 2010 to July 2011 have been associated with the claims file since the April 2010 VA medical examination showing treatment for his cervical spine disability, as well as dental treatment.  However, in regard to the cervical spine disability, the Board notes that the Veteran's physical medicine and rehabilitation physician noted in a November 2010 treatment record that MRI results showed no change from the 2008 study, no myelomalacia was reported, and the radiologist did not think that spinal stenosis was as severe as previously described.  In regard to dental treatment, the Board notes that he was treated for problems other than TMJ, although it was noted that the Veteran continued to struggle with his TMJ problems and had a difficult time keeping his mouth open due to TMJ discomfort.  However, similar notations were included in past treatment records, which were of record at the time of the April 2010 VA medical examination.  This evidence does not suggest that the Veteran's disabilities have worsened since the April 2010 medical examination so as to warrant further examination.    

Further, while the Board notes that the Veteran had positive depression screen and suicide screen in December 2008 and January 2010, he specifically denied having psychiatric symptoms except for occasional sleep impairment at the April 2010 VA medical examination and had a normal psychiatric examination at that time.  The examiner noted that the Veteran was alert, cheerful, and demonstrated a good mood and thought process.  Further, the Veteran is not shown to have received any mental health treatment during the course of this appeal and had a negative screen for depression as recently as July 2011.  This evidence does not suggest that the Veteran's psychiatric disability has worsened since the April 2010 medical examination so as to warrant further examination.          

While the Veteran has, at various times throughout the course of this claim/appeal, asserted that his service-connected disabilities have rendered him unemployable, the Board affords more probative weight to the medical opinion evidence above which does not support a finding that the Veteran has been rendered unemployable by his service-connected disabilities.  Sincere though the Veteran may be in his belief, the medical examiners, unlike the Veteran, have the requisite medical expertise to render a competent opinion regarding the Veteran's unemployability.  For that reason, the medical opinions are afforded more probative value.  

The Board also notes that the Veteran has provided inconsistent statements regarding why he believes he is unemployable and has often identified nonservice-connected disorders as part of the reason he is unable to secure or follow substantially gainful occupation.  He has also suggested that his age is a factor in rendering him unemployable.  Non-service-connected disabilities and advancing age are not to be considered when determining whether a TDIU is warranted.  See Van Hoose, 4 Vet. App. at 363.

Therefore, for reasons explained above, the Board finds that the most probative evidence of record shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.  Consequently, the Board finds that a preponderance of the evidence weighs against the Veteran's claim, and entitlement to a TDIU is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence, however, is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, supra.



ORDER

Entitlement to a TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


